             Case 3:20-cv-05344-RJB-TLF Document 27 Filed 10/27/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
          ERIC A. WATSON and SARAH M.                        CASE NO. 3:20-cv-05344-RBJ
11        WATSON,
                                                             ORDER ON DEFENDANTS’
12                                  Plaintiffs,              MOTION FOR PARTIAL
                 v.                                          RECONSIDERATION
13
          WARREN MOGER (SR), JANE DOE
14        MOGER (SR), and their marital
          community d/b/a MOGER YACT
15        TRASPORT, WARREN MOGER (JR),
          JANE DOE MOGER (JR),
16
                                    Defendants.
17

18           THIS MATTER comes before the Court on Defendant’s Motion for Partial

19   Reconsideration. Dkt. 22. The Court has considered the pleadings filed in support of and

20   opposed to the motion and the remaining file.

21        A. FACTS AND PROCEDURIAL HISTORY

22        This matter arises out of damage to Plaintiffs’ boat, which they allege Defendants caused

23   while transporting the boat by truck from Southern California to Oregon. Dkts. 22 and 26.

24


     -1
             Case 3:20-cv-05344-RJB-TLF Document 27 Filed 10/27/20 Page 2 of 3




 1   Plaintiffs, some witnesses, and the boat are in Washington. Id. Defendants, some witnesses, and

 2   most of the transportation route are in California. Id.

 3        On August 7, 2020, Defendants moved to dismiss for improper venue, or, in the alternative,

 4   to transfer venue to California, arguing that California is the better venue to adjudicate this

 5   matter and that the interest in justice compels transfer. Dkt. 15. On September 16, 2020, the

 6   Court denied Defendant’s motion. Dkt. 21. On September 28, 2020, Defendants moved for

 7   reconsideration, alleging that new information had come to light that made transfer appropriate

 8   in accordance with W.D. Wash. Local Rule 7(h)(1). Dkt. 22. Defendants argue that new

 9   potential witnesses, who are California residents, have come forward, and that the convenience

10   of these and other witnesses and the interest of justice compels transfer pursuant to 28 U.S.C. §

11   1404. Id.; Dkts. 23 and 24. On September 30, 2020, this Court requested Plaintiffs respond to

12   Defendants’ motion for reconsideration, pursuant to LCR 7(h)(3). Dkt. 25. Plaintiffs responded

13   on October 23, 2020. Dkt. 26.

14        B. DISCUSSION

15        Pursuant to LCR 7(h)(1), “[m]otions for reconsideration are disfavored. The court will

16   ordinarily deny such motions in the absence of a showing of manifest error in the prior ruling or

17   a showing of new facts or legal authority which could not have been brought to its attention

18   earlier with reasonable diligence.”

19        While Defendants identify new potential witnesses who live in California, they do not

20   demonstrate either manifest error in the Court’s underlying decision or that the discovery of new

21   potential witnesses compels transfer. A district court has broad discretion according to

22   “individualized case-by-case considerations of convenience and fairness” to decide whether to

23   grant a motion to transfer. Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2008).

24


     -2
             Case 3:20-cv-05344-RJB-TLF Document 27 Filed 10/27/20 Page 3 of 3




 1   Factors to consider include: (1) the location where the relevant agreements were negotiated and

 2   executed, (2) the location of the property at issue, (3) the location of potential evidence and

 3   witnesses, (4) the plaintiff’s choice of forum, and (5) general notions of fairness. See id. On

 4   balance, these factors must “make a strong showing of inconvenience to warrant upsetting the

 5   plaintiff’s choice of forum.” Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843

 6   (9th Cir. 1986).

 7        In the underlying order denying Defendants’ motion to transfer, the Court found that the

 8   considerations, on balance, did not warrant upsetting Plaintiffs’ choice of forum. Dkt. 21.

 9   Defendants did not then and do not now allege that witnesses would be unavailable to the Court

10   in Washington, only that they may be inconvenienced. Either party and some witnesses will be

11   inconvenienced regardless of whether venue lies in California or in Washington. Defendants,

12   however, do not demonstrate that venue in Washington will create prejudice or be fundamentally

13   unfair to them. As such, venue should remain in Plaintiffs’ chosen forum, the Western District

14   of Washington. Defendants’ Motion for Partial Reconsideration (Dkt. 22) should be denied.

15           IT IS SO ORDERED:

16               •   Defendants’ Motion for Partial Reconsideration (Dkt. 22) is DENIED.

17           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

18   to any party appearing pro se at said party’s last known address.

19           Dated this 27th day of October, 2020.

20

21
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
22

23

24


     -3
